Exhibit 10.2

BROWN SHOE COMPANY, INC.

INCENTIVE AND STOCK COMPENSATION PLAN OF 2002

PERFORMANCE SHARE AWARD AGREEMENT





            You have been selected to be a Participant in the Brown Shoe
Company, Inc. Performance Share Award Plan under the Incentive and Stock
Compensation Plan of 2002 (the "Plan"), as specified below:

          Participant:
_______________________________________________________________________

          Target Number of Performance Shares:
________________________________________________

          Performance Period: February 1, 2004 to February 3, 2007

> Performance Measure: Cumulative earnings per share for three fiscal years and
> compound annual revenue growth for three fiscal years.

            THIS AGREEMENT, effective March 4, 2004, represents the grant of
Performance Shares (the "Award") by Brown Shoe Company, Inc., a New York
corporation (the "Company"), to the Participant named above, pursuant to the
provisions of the Plan.

            The Plan provides a complete description of the terms and conditions
governing the Award. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan's terms shall completely
supersede and replace the conflicting terms of this Award Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
 1. Performance Period. The Performance Period commences on February 1, 2004,
    and ends on February 3, 2007.
 2. Value of Performance Shares. Each Performance Share shall represent and have
    a value equal to one Share.
 3. Award Payoff and Achievement of Performance Measures. The number of
    Performance Shares to be earned under this Award Agreement shall be based
    upon the Company's cumulative earnings per share for Fiscal Years 2004, 2005
    and 2006 and compound annual revenue growth for Fiscal Years 2004, 2005 and
    2006. For this purpose, earnings per share shall be calculated based on
    annual net earnings divided by the average annual number of diluted Shares
    outstanding.

Revenue shall represent the net sales as reported, and the compound annual
revenue growth rate percentage shall be calculated based on the geometric
average growth rate in revenue for Fiscal Years 2004, 2005 and 2006.

The percent of Target Number of Performance Shares earned shall then be
determined based on the following chart:

PAYOFF PROFILE - 2004 GRANT
(% OF TARGET PAID OUT)

Compound
Annual
Sales
Growth
Rate
> 9%
7-9%
4-7%
< 4%
 0%
0%
0%
0%
125%
75%
50%
50%
150%
100%
75%
75%
175%
150%
125%
100%
200%
175%
150%
125%
EPS  
<$10.25
$10.60
$11.25
$11.65
$11.95

            Interpolation shall be used to determine the percent of the Award
earned in the event the Company's EPS measure and revenue growth measure do not
fall directly on one of the ranks listed in the above chart. However, no payoff
is earned unless the minimum EPS of $10.25 is achieved.
 4.  Termination Provisions. Except as provided below, a Participant shall be
     eligible for payment of the earned Award, as specified in Section 3, only
     if the Participant's employment with the Company continues through the end
     of the Performance Period. If a Participant retires at normal retirement
     date or at early retirement date with the approval of the Board
     ("Retirement"), or suffers a permanent Disability, or dies during the
     Performance Period, the Board, in its sole discretion, may determine that
     the Participant shall be eligible for that proportion of the Award earned
     under Section 3 for such Performance Period that his or her number of full
     months of participation during the Performance Period, bears to the total
     number of months in the Performance Period. In the event of the death of
     the Participant, his or her beneficiary shall be entitled to the Award to
     which the Participant otherwise would have been entitled under the same
     conditions as would have been applicable to the Participant.
 5.  Dividends. The Participant shall have no right to any dividends that may be
     paid with respect to shares of Company stock until any such shares are paid
     to the Participant following the completion of the Performance Period.
 6.  Form and Timing of Payment of the Award. Payment of the earned Performance
     Shares shall be made in an equal number of Shares. Payment of earned
     Performance Shares shall be made within sixty (60) calendar days following
     the close of the Performance Period.
 7.  Change in Control. Subject to Article 2.7 and Article 13 of the Plan, in
     the event of the occurrence of a Change in Control, unless otherwise
     specifically prohibited under applicable laws, or by the rules and
     regulations of any governing governmental agencies or national securities
     exchange, the Award (at target levels) shall automatically vest as of the
     effective date of the Change in Control, and shall be paid out within
     thirty (30) days following the effective date of the Change in Control.
 8.  Recapitalization. Subject to Article 4.2 of the Plan, in the event that
     there is any change in corporate capitalization, such as a stock split, or
     a corporate transaction, such as any merger, consolidation, separation
     including a spin-off, or other distribution of stock or property of the
     Company, any reorganization (whether or not such reorganization comes
     within the definition of such term in Code 368) or any partial or complete
     liquidation of the Company, such adjustment shall be made in the number and
     class of Shares which may be delivered under the Plan, in the number and
     class of and/or price of shares subject to outstanding Awards granted under
     the Plan, and in the Award limits set forth in the Plan, as may be
     determined to be appropriate and equitable by the Board, in its sole
     discretion, to prevent dilution or enlargement of rights; provided,
     however, that the number of Shares subject to any Award shall always be a
     whole number.
 9.  Tax Withholding. The Board shall have the power and the right to deduct or
     withhold, or require the Participant or beneficiary to remit to the
     Company, an amount sufficient to satisfy Federal, state, and local taxes,
     domestic or foreign, required by law or regulation to be withheld with
     respect to any taxable event arising as a result of the Award.
 10. Share Withholding. With respect to withholding required upon any taxable
     event arising as a result of the Award granted hereunder, the Participant
     may elect, subject to the approval of the Board, to satisfy the withholding
     requirement, in whole or in part, by having the Company withhold Shares
     having a Fair Market Value on the date the tax is to be determined equal to
     the minimum statutory total tax which could be withheld on the transaction.
     All such elections shall be irrevocable, made in writing, signed by the
     Participant, and shall be subject to any restrictions or limitations that
     the Committee, in its sole discretion, deems appropriate.
 11. Nontransferability. Performance Shares may not be sold, transferred,
     pledged, assigned, or otherwise alienated or hypothecated, other than by
     will or by the laws of descent and distribution. Further, the Participant's
     rights under the Plan shall be exercisable during the Participant's
     lifetime only by the Participant or the Participant's legal representative.
 12. Administration. This Award Agreement and the rights of the Participant
     hereunder are subject to all terms and conditions of the Plan, as the same
     may be amended from time to time, as well as to such rules and regulations
     as the Board may adopt for administration of the Plan. It is expressly
     understood that the Board is authorized to administer, construe, and make
     all determinations necessary or appropriate to the administration of the
     Plan and this Award Agreement, all of which shall be binding upon the
     Participant. Any inconsistency between the Award Agreement and the Plan
     shall be resolved in favor of the Plan.
 13. Miscellaneous
      a. This Award Agreement shall not confer upon the Participant any right to
         continuation of employment by the Company, nor shall this Award
         Agreement interfere in any way with the Company's right to terminate
         his or her employment at any time.
      b. The Board may terminate, amend, or modify the Plan; provided, however,
         that no such termination, amendment, or modification of the Plan may in
         any way adversely affect the Participant's rights under this Award
         Agreement without the Participant's written consent.
      c. This Award Agreement shall be subject to all applicable laws, rules,
         and regulations, and to such approvals by any governmental agencies or
         national securities exchanges as may be required.
      d. To the extent not preempted by Federal law, this Award Agreement shall
         be construed in accordance with and governed by the substantive laws of
         the State of Missouri without regard to conflicts of laws principles
         which might otherwise apply. Any litigation arising out of, in
         connection with, or concerning any aspect of the Plan or this Award
         Agreement shall be conducted exclusively in the State or Federal courts
         in Missouri.

            IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed effective as of March 4, 2004.  
 

BROWN SHOE COMPANY, INC.     By:

--------------------------------------------------------------------------------

ATTEST:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Participant

--------------------------------------------------------------------------------

   